Title: John Boylston to John Adams, 28 June 1782
From: Boylston, John
To: Adams, John


     
      Dear Sir
      London June 28th 1782
     
     I am now most happy to felicitate you and our Parent Country on the fortunate Event which has attended your unwearied efforts for obtaining the Dutch accession to the American Independency and that you are accepted by them as fully empowered for the final accomplishment of this glorious Aera.
     
     Indeed when I reflect on the injustice and savage cruelty of the late Administration I much wonder that all Europe have not united in chastising such vindictive measures. However that Being to whom Vengeance belongs appears to have been greatly displeas’d by involving them in such a labyrinth of difficulties from which no human Agency can extricate them; Yet deeply penetrated as I am with a sense of the injuries done my Native Land I most ardently wish for a happy peace, but nothing short of an intire independency.—Observing in the publick Papers that you are solliciting a Loan for America I would willingly contribute my Mite thereto provided that I might be secure of Receiving my interest in Europe as at my Period of 72 it is rather too late to cross again the Atlantick, although I might the British Channel for the pleasure of seeing and conferring with you on some personal affairs which cannot be as well discuss’d by letter.
     I was much mortify’d in not receiving by my most worthy Friend the Honble G. W. Fairfax one Line in answer to what I wrote you sometime since relating the American Prisoners, but with the greatest pleasure now find my wishes answer’d in their embarkation for their native homes.—In some of the late London Papers I find myself highly dishonour’d in being class’d by some malevolent Knave among a List of Americanrefugees said to be printed at Boston but which has fail’d of giving me the least disquiet conscious that it is well known there, that I have ever been constantly and invariably attach’d to the cause and interest of my native Country for which have incurr’d the Odium of great Numbers here and expended near One hundred Guineas for the releif of our distress’d Captives.
     The favour of a Line address’d for me at Messrs. Maitlands Esqr. Colman Street London will much oblige me. I shall remain here about fourteen days before my return to Bath.
     That all happiness may attend you and Heaven prove propitious to your endeavours for procuring a happy and lasting peace is the sincere and ardent wish of, Dr. Sr. Yr. Most Obt. Servt,
     
      John Boylston
     
     
      P. For safe conveyance I have prevail’d with my good friend Mr. Brigden to inclose you this in his Pacquet, and to whose care (if agreable) You may return a Line in answer.
     
    